 
 
    
 

AO 91 (Rev `

 

 

 

 

 

_.A_ ' =_.¢ ~ tss District Gourt
v "rrrtr'”'nrrmm cf Texas
FILED
United States Distri.ct Court MAR 25 mg
SOUTHER.N DIS'I‘RICT OF TEX.AS
\ g x MCALLEN DIVISION David J_ Bradley, clerk
UNITED STATES OF AMERICA '
V_ cRmmNAL colleLAlNT
Edmundo Hinojosa PRINclPAL ' Case Number:
YOB: _ 1986 »
united states Nl-’l 9- 0676 -Nl
(Name and Address ot`Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about N|arch 23, 2019 in Starr CQunty, ln
the Southern k - District of Texas defendants(s) did,

(Track Statutory Language Oijjfense)

l

knowing or in reckless disregard of the fact Sahaydi Stephanie Onofre-Fernandez, a citizen and national of
Mexico, along with one (1) other undocumented alien, for a total of two (2), who had entered the United
States in violation of law, did knowingly transport, or move or attempted to transport said aliens in
furtherance of such violation of law within the United States that' ls, from a location near Roma, Texas to
the point of arrest near Roma, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I timher state that l am a(n) U. S. Senior Border Patrol Agglt and that this complaint is based on the
following facts:

 

On l\/larch 23, 2019, Border Patrol Agents received sensor activations south of the Roma Ballpar_k in Roma, Texas. Subsequent|y,
a Border Patrol Agent, who was operating cameras, observed three subjects emerge from dense brush and enter the park near
the running track. This area is notorious for alien and narcotic smuggling due to its close proximity to the Rio Grande River.

The camera operator continued to monitor the three subjects and was able to determine that the group consisted of two
females and one male. The three subjects ran to the parking lot of the park towards a Chevrolet sedan, which had the rear
passenger door opened. The camera operator further observed one of the females enter the front passenger seat and the
second female enter the rear passenger seat, as the male subject ran south from the location. The vehicle immediately began
to depart the area at a high rate of speed.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint -Yes l:| No

wl _ h~] /eld$/'l ?/,JW"¢ § ML M" Sisna<{é£>é£:l‘§“:

 

 

 

 

?>/ Z>’/ 301 51 , , _
' Jon |Vl. Chan Senior Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant '
|Vlarch 25, 2019 1 g l § / f¢ l-\,-` at NicAllen, Texas
Date ' ` City and State

Name and Tit|e of Judicial Officer Sidnature of Judicial Officer

Peter E. Ormsby k , U. S. Nlagistrate Judge /a(z d/¢h"/§

CaS@ 71111 111-1 entirEasransanstnaZF/eaua@ Page 2 1112
SOUTHERN DlSTR|CT OF TEXAS
IVchLLEN, TEXAS

ATTACHN|ENT TO CR|lVllNAL CO|V|PLA|NT:

M-19- 0676 -M
RE: Edmundo Hinojosa

CONTlNUATlON:
As the sedan\was departing the park, a Border Patrol Agent operating an aerostat camera gained visual of
the sedan. The aerostat camera operator began to relay the sedans direction of travel to nearby agents.

Several Border Patrol Agents responded and located the sedan. An agent observed the male driver and a
younger female passenger as the sedan passed his location. The agent followed the sedan and confirmed
with the aerostat operator that it was the same sedan that had loaded with suspected undocumented
aliens. The' agent activated his emergency equipment and the sedan responded by pulling_off to the side of
the road. The sedan'began to travel at a slow rate of speed as the two females exited the sedan_while it was
still in mgtion. ` The agents quickly detained the two female subjects as the sedan_departed the scene.

A responding agent proceeded to follow the sedan for a short distance until it came to a stop in front of a
residence. The agent immediately detained the driver, who was identified as Edmundo Hinojosa, a United
States Citizen.

The two female'subjects were determined to be illegally present in the United States. All three subjects
were placed under arrest and were transported to the Rio Grande City Border Patrol Station for processing

'Principal Statement:'

Edmundo Hinojosa, United States Citizen, was advised of his lVliranda Rights and refused to provide a sworn
statement

Material Witness Statement: ‘ . l f’

Sahaydi Stephanie Onofre- Fernandez, a citizen and national of I\/lexico, was advised of her lVlirnada Rights
and agreed to provide a sworn statement

v Onofre claimed she was charged $1,300 to be smuggled into the United States and has paid $300 up front.
'Onofre stated she illegally crossed the river with another fema|e. Onofre indicated that when they
approached the vehicle, the driver instructed them to get in. Qnofre stated that driver was on a phone '
while he was driving. Onofre acknowledge that the driver notice when a Border Patrol unit turned his
emergency equipment on in an attempt to pull them over. At that point, the driver instructed them to get

, off. Onofre stated that she overheard a female voice telling the driver to get them off. Onofre explained
that she and the other female, who was pregnant, were able to get off the vehicle while the vehicle was still
moving. Onofre claimed that they were almost run over by the driver.

Onofre identified Edmundo Hinojosa, through a photo lineup, as the driver of the veh1cle she was being
transported 1n. -

l Page 2

